     Case: 7:20-cv-00112-DLB Doc #: 11 Filed: 08/12/20 Page: 1 of 1 - Page ID#: 70




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                  AT PIKEVILLE

CIVIL ACTION NO. 20-112-DLB

MICHEL QUIROZ                                                            PLAINTIFF


v.                                        JUDGMENT


BUREAU OF PRISON STAFF, et al.                                       DEFENDANTS

                                          *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered this date and

pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and

ADJUDGED as follows:

         (1)   Plaintiff Michel Quiroz’s Complaint (Doc. # 1) is DISMISSED WITHOUT

PREJUDICE; and

         (2)   This is a FINAL and APPEALABLE Judgment and there is no just cause

for delay.

         This 12th day of August, 2020.




J:\DATA\ORDERS\PSO Orders\20-112 Judgment .docx
